Citation Nr: 0928421	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for shell 
fragment wound, left shoulder and chest, with retained 
foreign bodies, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for shell 
fragment wound, left upper thigh, with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for shell fragment 
wound of the abdomen.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2009, the Veteran, through his representative, 
cancelled a Central Office hearing scheduled for May 2009.  
The Veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2008).

The Board notes that in a December 2008 rating decision, the 
RO granted the Veteran service connection for scars of the 
abdomen, left thigh, chest, left upper arm, left shoulder and 
under the left arm, and assigned a 30 percent evaluation, 
effective December 2, 2008.  

The Board also notes that in the November 2005 rating 
decision on appeal, the Veteran was denied service connection 
for post-traumatic stress disorder (PTSD).  In his October 
2006 VA Form 9, the Veteran did not appeal the denial.  See 
October 2006 VA Form 9.  Accordingly, the Board finds that 
the issue of service connection for PTSD is not currently on 
appeal before the Board.


FINDINGS OF FACT

1.  The Veteran's shell fragment wound of the left shoulder 
and chest is currently manifested by moderate impairment.

2.  The Veteran's shell fragment wound of the left upper 
thigh is currently manifested by moderate impairment.

3.  The Veteran's shell fragment wound of the abdomen is 
currently manifested by a level scar, measuring approximately 
3 centimeters by 1.5 centimeters, with tenderness and 
hyperpigmentation of less than six square inches; there is no 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation or 
abnormal texture.

4.  The Veteran's shell fragment wound of the abdomen is also 
manifested by slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for shell fragment wound of the left shoulder and 
chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5302 (2008).

2.  The criteria for a disability rating higher than 10 
percent for shell fragment wound of the left upper thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2008).

3.  The criteria for a compensable rating for shell fragment 
wound of the abdomen have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803 7804, 7805 (2008); 38 C.F.R. § 4.73, Diagnostic Code 
5319 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56.

Muscle disability is considered to be slight if it was caused 
by a simple wound without debridement or infection.  The 
history of a slight muscle disability should include service 
department records of a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no cardinal signs or 
symptoms of muscle disability.  Objective findings should 
include a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
The history of a moderate muscle disability should include 
service department records or other evidence of in-service 
treatment for the wound as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), particularly, 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history of a 
moderately severe muscle injury should include service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as noted above and, if present, evidence of 
inability to keep up with work requirements.  The objective 
evidence of a moderately severe muscle disability includes 
entrance and (if present) exit scars that indicate a track of 
the missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  Id.

The Veteran's service-connected shell fragment wound of the 
left shoulder and chest is rated under the criteria for 
evaluating wounds to muscle group II, whose function is the 
depression of arm from vertical overhead to hanging at side.  
Included in this muscle group are the extrinsic muscles of 
the shoulder girdle, which includes the pectoralis major II, 
the latissimus dorsi and teres major, the pectoralis minor, 
and the rhomboid  

A noncompensable evaluation contemplates disability that is 
slight.  A 20 percent evaluation is warranted for a muscle 
disability that is moderate, while a 30 percent evaluation is 
in order for a muscle disability that is moderately severe.  
38 C.F.R. 
§ 4.73, Diagnostic Code 5302.

The Veteran's service-connected shell fragment wound of the 
left upper thigh is rated under the criteria for evaluating 
wounds to muscle group XIV, whose function is the extension 
of the knee and simultaneous flexion of the hip and flexion 
of the knee.  Included in this muscle group are the anterior 
thigh group, which includes the Sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  

A noncompensable evaluation contemplates disability that is 
slight.  A 10 percent evaluation is warranted for a muscle 
disability that is moderate, while a 30 percent evaluation is 
in order for a muscle disability that is moderately severe.  
38 C.F.R. 
§ 4.73, Diagnostic Code 5314.

The Veteran's service-connected shell fragment wound of the 
abdomen is rated under the criteria for evaluating wounds to 
muscle group XIX, whose function is support and compression 
of the abdominal wall and lower thorax; flexion and lateral 
motions of the spine; and synergists in strong downward 
motion of the arm.  Included in this muscle group are the 
muscles of the abdominal wall, which includes the rectus 
abdominis, external oblique, internal oblique, transversalis 
and quadratus lumborum.  

A noncompensable evaluation contemplates disability that is 
slight.  A 10 percent evaluation is warranted for a muscle 
disability that is moderate, while a 30 percent evaluation is 
in order for a muscle disability that is moderately severe.  
38 C.F.R. 
§ 4.73, Diagnostic Code 5319.

Analysis

Service treatment records show that the Veteran was wounded 
during active duty in Vietnam during a booby trap explosion, 
and received penetrating shrapnel wounds of the left 
shoulder, the chest, the abdomen and the left upper thigh.  

On VA examination in August 1969, the Veteran had scars in 
the left shoulder, the left axilla area, the left thigh, the 
lower abdomen and over the left breast.  There was good range 
of motion of the left shoulder, but extension was painful.  
There were foreign bodies in the shoulder and the left upper 
thigh and retained foreign bodies in the inferior one-half of 
the left hemithorax.  There was also a 1 inch by 1 inch scar 
near the mid line below the umbilicus.  At that time, the 
Veteran complained of stiffness in the shoulder and frequent 
pain.

Based on the evidence from the service treatment records and 
the August 1969 VA examination, in an October 1969 rating 
decision, the RO granted the Veteran service connection for a 
shell fragment wound of the left shoulder and chest, with 
limited motion of the shoulder, with multiple retained 
foreign bodies.  A 20 percent evaluation was assigned, 
effective June 25, 1969.  The Veteran was also granted 
service connection for a shell fragment wound of the left 
upper thigh, with retained foreign bodies.  A 10 percent 
evaluation was assigned, effective June 25, 1969.  In 
addition, the Veteran was granted service connection for a 
shell fragment wound of the abdomen.  A noncompensable 
evaluation was assigned, effective June 25, 1969.  
In January 2005, the Veteran filed a claim for an increased 
rating for his service-connected shell fragment wounds.

In response to his claim, the Veteran was afforded a VA 
examination in April 2005.  The Veteran reported that he had 
no problems secondary to the shell fragment wound to the 
chest.  However, he did complain of continued pain in the 
left shoulder and claimed that he could not elevate it 
overhead.  He reported moderate flare-ups everyday, 
manifested by aching pain and throbbing.  The Veteran also 
reported that he was not able to sleep on the left side or do 
anything overhead, due to pain in the left shoulder, and 
complained of locking, giving way, weakness, lack of 
endurance and stiffness.  He denied fatigability.  The 
Veteran also complained of weakness and giving way of the 
left thigh, as well as a throbbing toothache-type pain, which 
he treated with Motrin, and flare-ups twice a week.  He also 
reported that he was not able to walk as fast as he 
previously could due to his thigh condition, but indicated 
that the condition did not affect his employment.  The 
Veteran reported that he did not have any problem related to 
his shell fragment wound to the abdomen.  

On physical examination, the Veteran was shown to have a 3 by 
1 centimeter and a 1.5 by 1.5 centimeter hypopigmented healed 
scar of the left arm.  There was no evidence of entry wound 
or exit wound, but the scars were from debridement.  There 
was no visible evidence of tissue loss of any of the scars, 
and no evidence of adhesions or tendon damage.  There was no 
muscle herniation identified.  Muscle strength of the upper 
extremities was 5/5.  Range of motion of the left shoulder 
revealed forward elevation to 100 degrees, with pain in the 
acromioclavicular joint at 90 degrees, and backward extension 
to 30 degrees.  Internal and external rotation was full.  X-
ray of the left shoulder showed alignment was intact and no 
fracture was seen.  There were also multiple small metallic 
foreign bodies seen about the upper humerus, and the 
visualized left chest was unremarkable.  There was a 3 
centimeter by 0.2 centimeter scar in the left nipple area, 
and a hypopigmented 2 by 1.5 centimeter healed scar in the 
left axilla area.

Physical examination of the left anterior thigh showed a 2.5 
by 0.5 centimeter hypopigmented healed scar.  There was no 
evidence of entry or exit wound scars, but the examiner noted 
that the scars were from debridement.  The left hip had full 
extension to 30 degrees with flexion to 125 degrees.  The 
Veteran reported pain of the left greater trochanteric area 
laterally at the end of range of motion; otherwise, there was 
a normal evaluation with full range of motion.  He was able 
to complete abduction to 40 degrees and adduction to 20 
degrees on assessment.  External rotation was to 
approximately 50 degrees and internal rotation to 
approximately 40 degrees.  Repetitive range of motion showed 
full range of motion, with pain throughout the range of 
motion of the lateral aspect of the hip region.  Strength 
testing is 5/5 for the left lower extremity.  X-ray of the 
left femur reveals multiple, small, scattered metallic 
foreign bodies in the soft tissues, but no acute fracture is 
seen.  There was also narrowing of the left hip joint, 
secondary to degenerative changes with osteophyte formation.

Physical examination of the abdomen revealed a 3 centimeter 
by 1 centimeter keloid scar of the right lower quadrant, 
which was hypopigmented in color and nontender.

In the November 2005 rating decision on appeal, the Veteran's 
claims for increased ratings for his service-connected shell 
fragment wounds were denied.

In his October 2006 VA Form 9, the Veteran claimed that he 
was still experiencing a great deal of pain from his wounds 
and that his ability to lift was limited.

In January 2008, the Veteran was afforded another VA 
examination.  The Veteran reported constant pain at a level 
of 10 out of 10 in severity that traveled to his left arm, 
elicited by physical activity and spontaneously, and relieved 
by pain medication.  He also reported loss of strength, 
weakness, easy fatigability, impairment of coordination and 
inability to control movement well.  The Veteran also 
reported constant pain which traveled o the lower part of his 
thigh at a level of severity of 10 out of 10, elicited by 
physical activity and spontaneously, and relieved with 
medication.  The Veteran also reported pain at a level of 
severity of 6 out of 10, which occurred twice a week and 
lasted for one and a half hours and traveled to the lower 
part of the abdomen.  The Veteran claimed the pain occurred 
spontaneously and was relieved with medication.  
On physical examination, there was a level scar on the left 
shoulder, the left axilla, the left bicep, the left anterior 
thorax, the left thigh, the left lateral thigh, and the 
epigastric region.  There was no adherence of the underlying 
structures and no intermuscular scarring present and no 
adhesion to bone.  Palpation of the muscle revealed no loss 
of deep fascia, muscle substance, and there was no impairment 
of muscle tone.  There was decreased strength of the shoulder 
with muscle strength of 4/5, but no muscle herniation.  The 
examiner also noted that the muscle injury did not involve 
any tendon, bone, joint or nerve damage.  

On physical examination of the left thigh, posture and gait 
were normal.  There were scars on the left thigh and the left 
lateral thigh.  There was no adherence of the underlying 
structures and no intermuscular scarring present and no 
adhesion to bone.  Palpation of the muscle revealed no loss 
of deep fascia, muscle substance, and there was no impairment 
of muscle tone.  There was decreased strength of the hip with 
muscle strength of 4/5, but no muscle herniation.  The 
examiner also noted that the muscle injury did not involve 
any tendon, bone, joint or nerve damage.  

Left femur X-ray reports showed 3 or 4 subcentimeter metallic 
foci in the regional soft tissues and mild to moderate left 
hip osteoarthritis.  

Left shoulder X-rays showed minimal spurring of the inferior 
glenohumeral joint and AC joint without fracture or 
subluxation.  There were also several metallic foreign bodies 
found in the soft tissues of the left shoulder.

Abdomen test results showed several millimeter high density 
foci over the right side of the pelvis and cephalad to the 
left iliac crest and cephalad to the left hip which the 
examiner noted may have represented metallic foreign bodies 
although some of them could have been stool content.  

Chest X-rays showed small irregular metallic foci in the soft 
tissues of the ventral left chest, presumed to have been 
shrapnel/bullet fragments.

The examiner indicated that the Veteran's disabilities had 
progressed to status post shell fragment wound, left shoulder 
and chest, with limited motion of shoulder with multiple 
retained foreign bodies and residual scar; status post shell 
fragment wound, left upper thigh, with retained foreign 
bodies and residual scar; and status post shell fragment 
wound, abdomen with residual scar.

In a July 2008 rating decision, the RO granted the Veteran 
service connection for left shoulder spurring.  An evaluation 
of 20 percent was assigned, effective April 13, 2005.  In the 
same rating decision, the Veteran was also granted service 
connection for left hip osteoarthritis, with an evaluation of 
10 percent, effective April 13, 2005.

In his October 2008 Form 646, the Veteran, through his 
representative, continued to argue that his service-connected 
shell fragment wounds warranted higher evaluations.

In December 2008, the Veteran was afforded his most current 
VA examination.  The Veteran reported that the extent of his 
injury involved blood vessels and did not involve bone, 
fascia or nerve.  He complained of constant pain in the left 
shoulder at a level of severity of 8 out of 10, which 
traveled to his finger tips and under the left arm to his 
waist.  He described the pain as crushing, squeezing, 
burning, aching, sharp and cramping.  He claimed the pain was 
elicited by physical activity and relieved by Motrin and 
Percocet.  He also reported that he was able to function 
through the pain with medication.  The Veteran also 
complained of loss of strength, weakness, easy fatigability, 
pain, impairment of coordination and inability to control 
movement well.  Specifically, he reported loss of control 
when holding items and dropping them; many occurrences of his 
arm getting stuck in a painful position, causing him to 
scream; an inability to lie on his side or lift without being 
in pain; and problems lifting at work.  He also reported 
functional limitations with completing household chores and 
dressing with shirts that go overhead, due to pain.  

The Veteran also complained of pain in the chest, twice 
daily, lasting for one hour, which traveled to the left 
ribcage and left arm.  He described the pain as squeezing, 
burning, aching, sharp and cramping, and indicated that it 
was at a level of severity of 6 out of 10.  He also reported 
that the pain was spontaneous and elicited by physical 
activity, and that it was relieved by rest, Motrin and 
Percocet and spontaneously.  The Veteran also reported that 
during pain, he could function with medication.  He 
complained of loss of strength, pain and impairment of 
coordination.  He denied any weakness, easy fatigability or 
inability to control movement, and complications from the 
muscle injuries.  He reported functional limitations such as 
an inability to lift at work or at home until pain subsides.  
The examiner noted that the Veteran was not receiving any 
treatment for his condition.

The Veteran also complained of constant pain in the left 
upper thigh.  He described the pain as crushing, burning, 
aching, sharp and cramping, at a level of severity of 7 out 
of 10.  He indicated that the pain was elicited by physical 
activity and relieved by rest and Diclofenac.  He also 
reported that he was able to function during pain with 
medication.  The examiner noted that the Veteran's bone 
condition had never been infected, and that he was not 
receiving any treatment for the condition.  The Veteran 
reported functional impairment in that he was not able to 
perform daily activities due to his pain.  

The Veteran also complained of burning, aching and cramping 
pain in the lower abdomen, occurring twice a week and lasting 
for one hour, with a severity level of 6 out of 10.  He 
reported that the pain was elicited by physical activity and 
spontaneously, and that it was relieved by Diclofenac.  He 
also reported that he was able to function during pain with 
medication.  

Generally, the Veteran complained of weakness, pain and an 
inability to control movement due to his muscle injuries.  He 
denied any loss of strength, easy fatigability or impairment 
of coordination.  He also reported that he was functionally 
impaired in that he was unable to lift or walk until the pain 
subsided, and he was unable to keep up with his normal work 
requirements because of pain.  He reported no complications 
from the muscle injuries and indicated that he was not 
receiving any treatment for his condition.  

On physical examination of the left shoulder, the Veteran was 
noted to be right-hand dominant.  Posture and gait were 
within normal limits, and examination of the feet did not 
reveal any signs of abnormal weight bearing or breakdown, 
callosities or any unusual shoe wear pattern.  The Veteran 
did not require any assistive devices for ambulation.  There 
were no muscle groups involved; therefore, muscle strength 
was not graded.  Palpation of the muscle revealed no loss of 
deep fascia or muscle substance and no impairment of muscle 
tone.  There was no muscle wound present and no muscle 
injury.  There were no signs of lowered endurance or impaired 
coordination.  There was no muscle herniation.

Range of motion testing for the shoulder joints showed that 
flexion was 180 degrees, abduction was 180 degrees, external 
rotation 90 degrees and internal rotation 90 degrees.  On the 
left, the joint function was additionally limited by pain 
after repetitive use and pain had the major functional 
impact.  Joint function on the left was not additionally 
limited after repetitive use by fatigue, weakness, lack of 
endurance and incoordination, and there was no additional 
limitation in degree.  There was no peripheral nerve 
involvement evident during the examination.  Left shoulder X-
rays showed intact shoulder with three small metallic foreign 
bodies seen within the soft tissues.  

Examination of the hip showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
of movement.  Flexion was 125 degrees, extension was 30 
degrees, abduction was 45 degrees, adduction was 25 degrees, 
internal rotation was 40 degrees and external rotation was 60 
degrees.  Joint function was additionally limited by pain 
after repetitive use and pain had the major functional 
impact.  Joint function was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance or 
incoordination.  There was no additional limitation in 
degree.  

Examination of the knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
on movement.  There was crepitus, but no genu recurvatum or 
locking pain.  Flexion was 140 degrees and extension was 0 
degrees.  Joint function on the left was additionally limited 
by pain after repetitive use and pain had the major 
functional impact.  Joint function was not additionally 
limited after repetitive use by fatigue, weakness, lack of 
endurance or incoordination.  There was no additional 
limitation in degree.  The anterior and posterior cruciate 
ligaments stability test was within normal limits.  The 
medial and lateral collateral ligaments stability test was 
within normal limits.  The medial and lateral meniscus test 
was within normal limits.  Peripheral nerve involvement was 
not evident during examination.  X-rays of the left femur 
showed degenerative changes in the hip, but no fracture, 
dislocation or subluxation.

Physical examination of the abdomen revealed a scar in the 
right epigastric area, with no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypo or 
hyperpigmentation or abnormal texture.

In a December 2008 rating decision, the RO granted the 
Veteran service connection for scars of the abdomen, left 
thigh, chest, left upper arm, left shoulder and under the 
left arm.  An evaluation of 30 percent was assigned, 
effective December 2, 2008.

Shell Fragment Wound of the Left Shoulder and Chest

The Veteran contends that the symptomatology associated with 
his left shoulder and chest disability warrants a rating 
greater than 20 percent.
In this case, the Board finds that an evaluation of 20 
percent is warranted under 38 C.F.R. § 4.73, Diagnostic Code 
5302, which assigns a 20 percent evaluation for a moderate 
muscle disability.  An evaluation of 30 percent is not 
warranted unless there is evidence of moderately severe 
disability.

The Board finds that the symptomatology associated with the 
Veteran's left shoulder and chest disability do not meet the 
criteria for a moderately severe disability rating.

The evidence of record shows that the Veteran sustained shell 
fragment wounds to the left shoulder and chest from a booby 
trap while in service in Vietnam, and that he spent twenty 
three days at the 36th Evacuation Hospital in San Francisco, 
California being treated for the wounds, and that he was 
placed on temporary restricted duty for one month following 
his discharge from the hospital.  However, service treatment 
records also indicate that there was no nerve or artery 
involvement from the injuries.  Furthermore, there is no 
evidence of debridement, prolonged infection, sloughing of 
soft parts or intermuscular scarring resulting from the 
injuries.  

The evidence of record also shows that the Veteran has 
complained of the cardinal signs and symptoms of muscle 
disability, to include pain, loss of strength, weakness, 
lowered threshold of fatigue, impairment of coordination and 
uncertainty of movement.  The objective medical evidence of 
record, however, shows no more than moderate overall 
disability of the left shoulder and chest.  

On VA examination in April 2005, although there was pain in 
the acromioclavicular joint at 90 degrees, range of motion of 
the left shoulder revealed forward elevation to 100 degrees, 
backward extension to 30 degrees, and internal and external 
rotation were full.  Furthermore, muscle strength of the 
upper extremities was 5/5 and X-ray of the left shoulder 
showed alignment was intact and no fracture was present.  

On VA examination in January 2008, the Veteran complained of 
pain in the left shoulder and the chest, but he also reported 
that he was able to function through the pain with 
medication.  In addition, he denied any weakness, easy 
fatigability or inability to control movement or 
complications from his muscle injuries, and there was only 
slightly decreased muscle strength of 4/5 in the shoulder.  
The examiner also noted that the Veteran was not receiving 
any treatment for his condition.

And during his most current VA examination in December 2008, 
although the examiner determined that on the Veteran's left 
side, shoulder joint function was additionally limited by 
pain after repetitive use and pain had the major functional 
impact, the examiner also determined that joint function on 
the left was not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance and incoordination, and 
there was no additional limitation in degree.  Furthermore, 
range of motion testing for the shoulder showed that flexion 
was 180 degrees, abduction was 180 degrees, external rotation 
90 degrees and internal rotation 90 degrees.  The examiner 
also noted that there was no peripheral nerve involvement 
evident during the examination and that there were no signs 
of lowered endurance or impaired coordination on examination 
of the Veteran.

The Board acknowledges that there is evidence of a muscle 
wound located at the left shoulder, with a corresponding exit 
wound scar located at the left axilla However, there is no 
evidence that the Veteran has suffered the loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles of his injured left arm and chest area as compared to 
the sound side.  Furthermore, objective examination of the 
Veteran's scars has revealed that there is no evidence of 
tissue loss, no evidence of adherence of the underlying 
structures or adhesion to bone, no tendon damage, and no 
intermuscular scarring.  

The Board also notes that while there were signs of lowered 
endurance including decreased strength of 4/5 of the left 
upper and lower extremities on examination in January 2008, 
and the Veteran reported complications from his muscle 
injuries such as an inability to lift at work or at home 
until his pain subsided; the Veteran himself denied any 
weakness, easy fatigability or inability to control movement, 
and the examiner noted that there were no signs of impaired 
coordination.  The examiner also noted that the Veteran was 
not receiving any treatment for his condition.  See January 
2008 VA examination report.  

The January 2008 examiner also noted that the muscle injury 
affected the left shoulder by decreasing range of motion of 
that body part.  However, the Board notes that as discussed 
above, the Veteran has been assigned a separate 20 percent 
evaluation for limitation of arm motion midway between side 
and shoulder level and pain on range of motion.  See July 
2008 rating decision.

The Board also notes that although the Veteran has 
consistently complained of being unable to perform his duties 
at work, such as lifting, due to the pain he experiences from 
his left shoulder and chest disability, there is no objective 
evidence of record to substantiate this claim.  Furthermore, 
the Veteran has not reported and the evidence of record does 
not show that the Veteran has lost his current job or been 
denied other employment due to his left shoulder and chest 
disability.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.
In summary, for the reasons and bases expressed above, the 
Board has concluded that the Veteran is entitled to a rating 
of 20 percent and no more for his service-connected shell 
fragment wound of the left shoulder and chest.

Shell Fragment Wound of the Left Upper Thigh

The Veteran contends that the symptomatology associated with 
his left thigh disability warrants a rating greater than 10 
percent.

In this case, the Board finds that an evaluation of 10 
percent is warranted under 38 C.F.R. § 4.73, Diagnostic Code 
5314, which assigns a 10 percent evaluation for a moderate 
muscle disability.  An evaluation of 30 percent is not 
warranted unless there is evidence of moderately severe 
disability.  

The Board finds that the symptomatology associated with the 
Veteran's left thigh disability does not meet the criteria 
for a moderately severe disability rating.

The evidence of record shows that the Veteran sustained a 
shell fragment wound to the left upper thigh from a booby 
trap while in service in Vietnam, and that he spent twenty 
three days at the 36th Evacuation Hospital in San Francisco, 
California being treated for the wounds, and that he was 
placed on temporary restricted duty for one month following 
his discharge from the hospital.  However, service treatment 
records also indicate that there was no nerve or artery 
involvement from the injury.  Furthermore, there is no 
evidence of debridement, prolonged infection, sloughing of 
soft parts or intermuscular scarring resulting from the 
injuries.  

The evidence of record also shows that the Veteran has 
complained of the cardinal signs and symptoms of muscle 
disability, to include pain, loss of strength, weakness, 
lowered threshold of fatigue, impairment of coordination and 
uncertainty of movement.  The objective medical evidence of 
record, however, shows no more than moderate overall 
disability of the left upper thigh.  
Throughout the pendency of the appeal, on physical 
examination, the Veteran's posture and gait have been normal.  
On VA examination in April 2005, the Veteran reported pain of 
the left greater trochanteric area laterally at the end of 
range of motion; otherwise, there was a normal evaluation 
with full range of motion.  Furthermore, although repetitive 
range of motion showed full range of motion, with pain 
throughout the range of motion of the lateral aspect of the 
hip region, strength testing was 5/5 for the left lower 
extremity.  

On VA examination in January 2008, physical examination 
revealed that the left hip had had a slightly decreased 
muscle strength of 4/5.  However, posture and gait were 
normal, and the examiner also noted that the muscle injury to 
the left thigh did not involve any tendon, bone, joint or 
nerve damage.

And during his most current VA examination in December 2008, 
although joint function of the hip was additionally limited 
by pain after repetitive use and pain had the major 
functional impact, it was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance or 
incoordination.  In addition, there was no additional 
limitation in degree.  Examination of the left knee showed 
crepitus, and joint function on the left was additionally 
limited by pain after repetitive use and pain had the major 
functional impact.  However, joint function was not 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance or incoordination, and there was 
no additional limitation in degree.  Furthermore, the 
anterior and posterior cruciate ligaments stability test was 
within normal limits; the medial and lateral collateral 
ligaments stability test was within normal limits; the medial 
and lateral meniscus test was within normal limits; and 
peripheral nerve involvement was not evident during 
examination.  The Veteran also reported that he was able to 
function during pain with medication, and the examiner noted 
that the Veteran's bone condition had never been infected, 
and that he was not receiving any treatment for the 
condition.

Physical examination of the left anterior thigh in April 2005 
showed a 2.5 by 0.5 centimeter hypopigmented healed scar.  
There was no evidence of entry or exit wound scars and the 
examiner noted that the scars were from debridement.  On VA 
examination in January 2008, there were scars on the left 
thigh and the left lateral thigh.  However, there is no 
evidence that the Veteran has suffered the loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles of his injured left thigh as compared to the sound 
side.  Furthermore, objective examination of the Veteran's 
scars has revealed that there is no evidence of tissue loss, 
no evidence of adherence of the underlying structures or 
adhesion to bone, no tendon damage, and no intermuscular 
scarring.  

The Board also notes that while there were signs of lowered 
endurance including decreased strength of 4/5 of the left 
upper and lower extremities on examination in January 2008, 
and the Veteran reported complications from his muscle 
injuries such as an inability to lift at work or at home 
until his pain subsided; the Veteran himself denied any 
weakness, easy fatigability or inability to control movement, 
and the examiner noted that there were no signs of impaired 
coordination.  The examiner also noted that the Veteran was 
not receiving any treatment for his condition.

The January 2008 examiner also noted that the muscle injury 
affected the left hip by decreasing range of motion of that 
body part, and X-rays of the left femur showed degenerative 
changes in the hip.  However, the Board notes that as 
discussed above, the Veteran has been assigned a separate 10 
percent evaluation for limited motion of the hip and pain.  
See July 2008 rating decision.

The Veteran contends that his left thigh disability does not 
affect his occupational ability as much as his left shoulder 
and chest disability.  See July 2009 Informal Hearing 
Presentation.  However, the Board notes that inasmuch as the 
Veteran claims that he is hindered in any way from performing 
his duties at work due to his left thigh muscle injury; 
besides the Veteran's reported history during the 
aforementioned VA examinations, there is no evidence of 
record to substantiate such a claim.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.
In summary, for the reasons and bases expressed above, the 
Board has concluded that the Veteran is entitled to a rating 
of 10 percent and no more for his service-connected shell 
fragment wound of the left upper thigh.

Shell Fragment Wound of the Abdomen

As noted above, in an October 1969 rating decision, the RO 
granted the Veteran service connection for a shell fragment 
wound of the abdomen, sustained during an in-service injury 
during active duty in Vietnam.  The Veteran's abdominal scar 
was described on VA examination in August 1969 as a 1 inch by 
1 inch scar near the mid line below the umbilicus.  He was 
assigned a noncompensable evaluation for the scar, effective 
June 25, 1969 under 38 C.F.R. § 4.118, Diagnostic Code 7805.

In a December 2008 rating decision, the RO granted the 
Veteran service connection for scars of the abdomen, left 
thigh, chest, left upper arm, left shoulder and under the 
left arm.  A 30 percent evaluation was assigned effective 
December 2, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  In the same December 2008 rating decision, the RO 
continued the noncompensable rating for the Veteran's shell 
fragment wound of the abdomen, under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.

Scars involving areas other than the head, face, or neck that 
are deep or cause limited motion are 10 percent disabling if 
the scar exceeds six square inches (39 square centimeters). 
Scars with areas exceeding 12 square inches (77 square 
centimeters) warrant a 20 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic 
Code 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 
7804, a 10 percent evaluation is assigned when there are 
superficial scars that are painful on examination.  Other 
scars are to be rated on the basis of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.
The Veteran can only receive a higher rating under Diagnostic 
Code 7805 if there is evidence of limitation of motion of the 
abdomen as a result of his service-connected disability.  
There is no evidence of limitation of motion of the abdomen 
as a result of the Veteran's shell fragment wound of the 
abdomen.  Accordingly, a higher rating is not warranted under 
Diagnostic Code 7805.

The Veteran also contends that the symptomatology associated 
with his shell fragment wound of the abdomen warrants a 
compensable rating under Diagnostic Code 5319.

In this case, the Board finds that a noncompensable 
evaluation is warranted under 38 C.F.R. § 4.73, Diagnostic 
Code 5319, which assigns a noncompensable evaluation for a 
slight muscle disability.  An evaluation of 10 percent is not 
warranted unless there is evidence of moderate disability.  

The Board finds that the symptomatology associated with the 
Veteran's abdominal disability does not meet the criteria for 
a moderate disability rating.

The evidence of record shows that the Veteran sustained a 
shell fragment wound to the abdomen from a booby trap while 
in service in Vietnam, and that he spent twenty three days at 
the 36th Evacuation Hospital in San Francisco, California 
being treated for the wounds, and that he was placed on 
temporary restricted duty for one month following his 
discharge from the hospital.  However, service treatment 
records also indicate that there was no nerve or artery 
involvement from the injuries.  Furthermore, there is no 
evidence of fascial defect, atrophy, or impaired tonus 
resulting from the injury.  

The evidence of record also shows that besides pain, the 
Veteran has not complained of the cardinal signs and symptoms 
of muscle disability in relation to his abdominal muscle 
injury.  

Furthermore, the evidence of record shows that the only 
objectively demonstrated residuals from the muscle injury is 
a minimal scar.  Specifically, on VA examination in April 
2005, physical examination of the abdomen revealed a 3 
centimeter by 1 centimeter keloid scar of the right lower 
quadrant, which was hypopigmented in color and nontender.  
The Veteran reported at that time that he did not have any 
problem related to his shell fragment wound to the abdomen.  
On VA examination in January 2008 and during his most current 
VA examination in December 2008, physical examination of the 
abdomen revealed a scar in the right epigastric area, with no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypo or hyperpigmentation or abnormal texture.  
The Veteran complained of burning, aching and cramping pain 
in the lower abdomen at that time.  He also complained of 
weakness, pain and an inability to control movement due to 
his muscle injuries, but he denied any loss of strength, easy 
fatigability or impairment of coordination.  The examiner 
also noted that the Veteran reported no complications from 
his muscle injuries and indicated that he was not receiving 
any treatment for his condition.  There is no evidence of an 
entrance or exit scars on the abdomen, and no evidence of 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the Veteran is not entitled to a 
compensable rating for his service-connected shell fragment 
wound of the abdomen.

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the Veteran has not required frequent 
hospitalizations for the disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in February 2005, prior to the 
initial adjudication of the claims, the Veteran was provided 
with the notice required under § 5103.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  
The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the August 2006 
statement of the case.  
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Veteran was provided the specific 
notice required by Vazquez-Flores in May 2008 and November 
2008 letters.

The Board notes that all pertinent evidence has been obtained 
in this case and the Veteran has been given appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such evidence.

In sum, the Board concludes that any errors in the notice and 
the development of the claims by the originating agency were 
not prejudicial to the Veteran.


ORDER

An increased rating for a shell fragment wound of the left 
shoulder and chest is denied.

An increased rating for a shell fragment wound of the left 
upper thigh is denied.

An increased rating for a shell fragment wound of the abdomen 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


